RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3414-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.K.,

     Defendant-Appellant.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF L.B.,
G.B., T.K., and D.B., 1 minors.
_________________________

                   Argued February 3, 2022 – Decided February 16, 2022

                   Before Judges Mawla and Mitterhoff.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Ocean County, Docket
                   No. FG-15-0069-19.

                   Eric R. Foley argued the cause for appellant (Afonso

1
     D.B. is not part of this appeal.
              Archie & Foley, PC, attorneys; Eric R. Foley, on the
              briefs).

              Amy Melissa Young, Deputy Attorney General, argued
              the cause for respondent (Andrew J. Bruck, Acting
              Attorney General, attorney; Melissa H. Raksa,
              Assistant Attorney General, of counsel; Amy Melissa
              Young, on the brief).

              Neha Gogate, Assistant Deputy Public Defender,
              argued the cause for minors (Joseph E. Krakora, Public
              Defender, Law Guardian, attorney; Neha Gogate, on
              the brief).

PER CURIAM

        Defendant J.K. 2 appeals from a July 21, 2021 order adjudicating her

motion to vacate a judgment of guardianship following the identified surrender

of parental rights to her daughters, D.B., L.B., G.B., and T.K. to their resource

parents. The motion judge vacated the judgment regarding D.B. because her

resource parent no longer wished to adopt her but declined to vacate the

judgment related to other children. We affirm.

        J.K. is the mother of all four children; each of the children's fathers are

deceased.     J.K.'s involvement with the Division of Child Protection and

Permanency began in 2006, and included numerous referrals regarding her drug

abuse, mental health, criminality, and abuse and neglect of the children. Over


2
    We use the parties' initials to protect their privacy. See R. 1:38-3(d)(12).

                                          2                                   A-3414-20
the years, the Division provided services to J.K., including assistance with

housing, utilities, furniture, clothing, supplies for the children, and various

forms of treatment.

      However, J.K.'s frequent incarcerations and psychiatric hospitalizations

forced the children into foster care and out-of-home placements for years at a

time. In January 2018, the Division filed a complaint and an order to show cause

for care and supervision, which the court granted. The court ordered J.K. to

comply with the Division's recommendations and the Division to provide

services to her and the children. J.K. did not comply; she continued to abuse

drugs and had more psychiatric hospitalizations. That April, the Division filed

an amended complaint seeking temporary custody of the children, which the

court also granted.   The court ordered J.K. to comply with the Division's

recommendations and ordered services including random urine screens, an

updated substance abuse evaluation, a referral to specialized therapy, and

ongoing mental health treatment for the children.

      The situation did not improve. J.K. continued to relapse and the children

remained in out-of-home placements. The eldest child, D.B., suffered from

severe behavioral problems, requiring placement in more than one treatment

home for several months before transitioning to live with L.B. in P.K.'s home.


                                       3                                  A-3414-20
      To afford the children permanency, the Division filed a guardianship

complaint in June 2019. By December 2019, G.B. and T.K. were placed with a

second resource parent, Li.B.; and D.B. and L.B. were with P.K. Both resource

parents wished to adopt. The court scheduled trial for January 2020.

      On December 10, 2019, J.K. executed an identified surrender of her

parental rights of the children to their respective resource parents. The motion

judge questioned J.K., who confirmed she understood the proceedings, had time

to consider her options, discussed the matter with counsel and was satisfied with

his answers.   J.K.'s counsel then questioned her about her surrender and

reviewed every applicable question in the voluntary surrender of parental rights

forms, which J.K. signed, and confirmed the surrender was to the two separate

resource parents.

      When J.K.'s counsel reviewed the surrender forms with her regarding T.K.

and G.B. and asked if she wanted pre-surrender counseling from the Division,

she said yes. When counsel reviewed the forms for L.B. and D.B. and inquired

about pre-surrender counseling, J.K. again said yes. The judge advised the

surrender could not go forward without the counseling. However, J.K. then

waived pre-surrender counseling and stated, "I'll get my own counseling." J.K.

confirmed she understood the finality of the surrender. Specifically, the judge


                                       4                                   A-3414-20
asked "[Y]ou understand that the only way that your parental rights will be

reinstated is if [Li.B.], with regard to [T.K.] and [G.B.], could not adopt them,

or if P.K. could not adopt [L.B.] or [D.B.] Do you understand that?" J.K.

answered "Yes." The judge accepted the surrenders.

      In June 2021, J.K. filed a motion to vacate the judgment as to all four

children.   She certified she surrendered her parental rights because she

understood all four children would be adopted quickly and by the end of 2020.

She stated she learned the adoptions had not occurred "and that P.K. does not

want to adopt [D.B.]" She claimed her surrender was contingent on all the

children being "adopted collectively instead of piecemeal" and that she would

not have otherwise surrendered her rights.

      J.K. also argued the court should grant her motion because she completed

an inpatient program in March 2020 and attached a certificate as proof. She also

attended a behavioral health program from April until July 2020 and continued

intensive outpatient treatment from October 2020 to April 2021.

      The Division's opposition to the motion confirmed D.B. was no longer

living with P.K. and P.K. did not wish to adopt due to the child's behavioral

issues. The Division consented to the court vacating the judgment regarding

D.B. but opposed doing so for the other children. According to the Division,


                                       5                                   A-3414-20
G.B. and T.K. remained in their placement and similarly L.B.'s adoption was

also moving forward.

      G.B., L.B., and T.K. also opposed the motion. G.B.'s attorney advised the

court the child "is extremely frustrated with the time it has taken to finalize the

adoption due primarily to the COVID-19 Pandemic. She has lived with her

resource mother since August 2019 . . . and simply wants to move on with her

life." L.B.'s counsel likewise informed the court the child did not want "any

contact with [J.K.] now and in the foreseeable future. She is anxious to have the

adoption finalized so that she can officially call P.K. '[m]om.' . . . There are no

circumstances which would justify severing the bond that has grown between

[L.B.] and P.K."

      The motion judge vacated the judgment regarding D.B. but denied the

motion as to the remaining children. The judge stated she had accepted J.K.'s

surrender and recalled J.K. was "alert and oriented" and "understood what was

happening . . . that under no circumstances was this surrender going to be

vacated except if the children, or child, could not be adopted by the identified

caregiver." The judge noted since the surrender she held "several summary

hearings to monitor the progress of . . . the adoption[s] . . . as well as the

children[ a]nd . . . the three remaining children[] are thriving in their placements


                                         6                                    A-3414-20
where they have been for a significant period of time." The judge also noted the

children's caregivers ensured the children remained in contact with one another

despite living in separate homes. The judge also found J.K. had not provided

adequate proof of her rehabilitation, having completed just one short-term

residential rehabilitation program.

      The motion judge concluded as follows:

            There was never any representation until now in any of
            the proceedings that this was a package where all four
            children had to be adopted or it was inappropriate. . . .
            The only condition precedent to a vacation of a
            judgment of guardianship in an identified surrender is
            that the resource parents who [have] been identified
            [are] no longer able to adopt the child. . . .

            [T]here is no time frame required for adoption. It can
            take as long as it takes. It is not having a deleterious
            effect on three children that would be ready, willing and
            able to be adopted by the foster parents. . . . And there
            is nothing before me to suggest that anything that's
            happened would render the enforcement of the earlier
            judgment of guardianship inequitable.

                   There simply is nothing other than the subjective
            suggestions by [J.K.] that she believes that it's taken too
            much time and that she believes that if . . . all four [were
            not] going to be adopted right away and in the fashion
            anticipated then it can't be held to be proper and the
            judgment of guardianship should be reopened to allow
            the [c]ourt to explore new options in permanency.

                   There has been no lack of commitment on the part
            of the resource parents with regard to the three children.

                                         7                                 A-3414-20
      . . . [T]here's simply no evidence offered to the [c]ourt
      that would warrant the extraordinary remedy under
      [Rule] 4:50-1 to allow a judgment to be vacated. . . .
      This is a situation where the movant believes that she
      is in a better place and is now able to take on the
      responsibilities of her children. Respectfully that is not
      the test for this [c]ourt.

J.K. raises the following points on appeal:

      POINT I: THE TRIAL COURT COMMITTED
      REVERSIBLE ERROR BY [MISCONSTRUING]
      THE PROVISIONS OF THE CONDITIONAL
      IDENTIFIED SURRENDER AND ABUSED ITS
      DISCRETION IN DENYING THE MOTION TO
      VACATE THE JUDGMENT OF GUARDIANSHIP.

            A.  THE TRIAL COURT COMMITTED
            REVERSIBLE ERROR BY FAILING TO
            VACATE     THE    JUDGMENT      OF
            GUARDIANSHIP AS TO ALL FOUR
            CHILDREN WHERE THE CONDITION
            PRECEDENT    OF   THE   IDENTIFIED
            SURRENDER WAS NOT MET WHEN ALL OF
            THE CHILDREN COULD NOT BE ADOPTED.

            B.    ALTERNATIVELY,    THE     COURT
            ABUSED ITS DISCRETION BY FAILING TO
            HOLD AN EVIDENTIARY HEARING WHERE
            J.K. PRESENTED A PRIMA FACIE SHOWING
            FOR RELIEF UNDER [RULE] 4:50-1.

      POINT II: THE SURRENDERS AND JUDGMENT OF
      GUARDIANSHIP      SHOULD   BE   VACATED
      BECAUSE THE TRIAL COURT COMMITTED
      REVERSIBLE ERROR IN ACCEPTING THE
      SURRENDERS OF J.K. WHERE THE RECORD
      PLAINLY SHOWS THAT J.K. REQUESTED PRE-

                                  8                                A-3414-20
            SURRENDER COUNSELING AND BECAUSE THE
            SURRENDERS WERE NOT MADE IN A KNOWING
            AND VOLUNTARY MANNER.

                                        I.

       The Supreme Court has sanctioned the use of Rule 4:50-1 to vacate a

judgment terminating parental rights. In re Guardianship of J.N.H., 172 N.J.

440, 473-74 (2002). The Court adopted a two-part test, namely, a parent's

motion "'must be supported by evidence of changed circumstances' as the

'moving party bears the burden of proving that events have occurred subsequent

to the entry of a judgment to justify vacating the judgment.'" N.J. Div. of Youth

& Fam. Servs. v. T.G., 414 N.J. Super. 423, 434 (App. Div. 2010) (quoting

J.N.H., 172 N.J. at 473). Secondly, "[t]he focus of a termination proceeding is

the 'best interests' of the child." J.N.H., 172 N.J. at 471; see also N.J. Div. of

Youth & Family Servs. v. L.L., 201 N.J. 210, 228 (2010). The trial court must

consider the child's best interests because it may affect the child's stability and

permanency. "[T]he primary issue is . . . what effect the grant of the motion

would have on the child." J.N.H., 172 N.J. at 475. A decision on a motion under

Rule 4:50-1 is addressed to the sound discretion of the motion judge, and we

will not disturb it absent a clear abuse of discretion. T.G., 414 N.J. Super. at

434.


                                        9                                    A-3414-20
      Having considered J.K.'s arguments on appeal, we affirm substantially for

the reasons expressed by the motion judge. We add the following comments.

      We have held "proof of [a parent's] rehabilitation from substance abuse,

[the parent's] employment, the child's continued attachment, or [the child's]

failure to thrive in his foster home" may be circumstances warranting relief

under Rule 4:50-1(f). Id. at 438. Given J.K.'s long history of substance abuse

and mental health issues, her completing one certification did not justify

granting her motion or an evidentiary hearing.

      J.K.'s motion also lacked any objective evidence meeting the second prong

of J.N.H. to show it would be in L.B., G.B., or T.K.'s best interests to vacate the

judgment and halt the adoption process. Given D.B.'s mental health history,

which unfortunately prevented her adoption, it was appropriate for the judge to

grant the motion only as to her. It was not error to deny the motion as to the

three younger children because each child has her "own rights, including the

right to a permanent, safe and stable placement." N.J. Div. of Youth & Fam.

Servs. v. C.S., 367 N.J. Super. 76, 111 (App. Div. 2004). On this record, we are

unpersuaded the younger children would be adversely impacted by allowing

their adoptions to proceed without D.B.




                                       10                                    A-3414-20
                                       II.

      Lastly, we reject J.K.'s argument the judgment is invalid because it was

entered without affording her pre-surrender counseling.            As a general

proposition, we do not consider arguments that were not presented to the trial

court in the first instance. Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973). Notwithstanding that J.K. did not raise this argument to the motion

judge, a thorough review of the record reveals she waived the right to pre-

surrender counseling by the Division in the interests of completing the identified

surrender and pursuing counseling on her own. Therefore, even under a plain

error standard, we are unconvinced there was a legal impropriety which affected

J.K.'s rights "sufficiently grievous to justify notice by the reviewing court and

to convince the court that of itself the error possessed a clear capacity to bring

about an unjust result." State v. Hock, 54 N.J. 526, 538 (1969).

      Affirmed.




                                       11                                   A-3414-20